     Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                            CASE NO. CR412-084


CHRISTOPHER MICHAEL BING,

       Defendant.




                                   ORDER


      Before the     Court is   Defendant's Motion for Reconsideration

(Doc. 93), which the Government has opposed (Doc. 94). For the

following reasons. Defendant's motion for reconsideration (Doc.

93) is DENIED.

                                 BACKGROUND


      In   July 2012,    Defendant   pleaded    guilty to     conspiracy to

possess with intent to distribute 500 grams or more of cocaine, in

violation of 21 U.S.C. § 846. (Doc. 21.) Defendant was sentenced

to 264 months' imprisonment. (Doc. 30 at 2.) In July 2015, the

Court reduced    Defendant's sentence to 262 months' imprisonment

based upon amendments to the sentencing guidelines. (Doc. 59.) On

September 28, 2020, the Court denied Defendant's fourth motion to

reduce sentence on alternative grounds. (Doc. 92.) First, the Court

determined    that     Defendant    failed    to   properly    exhaust   his

administrative remedies under 18 U.S.C. § 3582(c)(1)(A). (Id. at

7.) Second, the Court found that even if Defendant had exhausted
       Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 2 of 9



his administrative remedies, the factors set forth in 18 U.S.C.

§ 3553(a)      weighed      against     releasing      Defendant.   (Id.       at 8-9.)

According to the            Federal Bureau of Prisons'            (^^BOP")      website.

Defendant      is    currently        incarcerated      at    Federal    Correctional

Institution (^"FCI") Coleman Low located in Sumterville, Florida,

with a projected release date of December 3, 2030. See BOP Inmate

Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/

(last visited on November 24, 2020).

                                   STANDARD OF REVIEW


       ^MN]o     statute      or      Federal    Rule    of    Criminal        Procedure

authorizes the filing of a motion for reconsideration in a criminal

case." United States v. Vives, 546 F. App'x 902, 905 (11th Cir.

2013). Yet,         the    Eleventh    Circuit   has    permitted the filing            of

motions for reconsideration in criminal cases. See United States

V.   Phillips,       597    F.3d    1190,   1199-1200     (11th   Cir.        2010).   ^^In

deciding motions for reconsideration in criminal cases, courts use

the standards applicable to such motions filed in civil cases under

Federal Rule of Civil Procedure 59." United States v. Smith, No.

CR115-063, 2020 WL 4368270, at *1 (S.D. Ga. July 30, 2020). ^'The

only grounds for granting a Rule 59 motion are newly discovered

evidence or manifest errors of law or fact." Arthur v. King, 500

F.3d     1335,   1343       (11th    Cir.   2007)    (quotations        and    citations

omitted).
     Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 3 of 9



                                  ANALYSIS


      Defendant   moves    for   reconsideration     of   the    Court's    order

denying his fourth motion to reduce sentence on two grounds. (Doc.

93   at   1.)   First,    Defendant   argues   that       he    exhausted     his

administrative remedies with respect to his medical conditions

because he submitted a Reduction in Sentence              C'RIS") request to

the Warden of FCI Coleman Low on September 28, 2020, which the

Warden denied one day later. (Id. at 2.) Second, Defendant contends

that the Court's assessment of the factors set forth in 18 U.S.C.

§ 3553(a) was erroneous because the Court incorrectly stated that

Defendant violated his supervised release and because the Court

failed to consider the Attorney General's policy statements and

Defendant's rehabilitation. (Id. at 3.) The Court will address

each of Defendant's arguments in turn.

I.    EXHAUSTION OF ADMINISTRATIVE REMEDIES


      Before a prisoner can file a motion under 18 U.S.C. § 3582(c),

he must first have ^'fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on

[his] behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(1)(A). In Defendant's fourth motion

to reduce sentence. Defendant did not provide any evidence that he

had exhausted     his    administrative   remedies    with      respect to    his

request for compassionate release based on his medical conditions
      Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 4 of 9



and the COVID-19 pandemic. (Doc. 88.) In fact. Defendant did not

submit an RIS request based on his medical conditions and the

COVID-19 pandemic until September 28, 2020, the same day the Court

denied Defendant's forth motion to reduce sentence. (Doc. 93 at 2;

Doc.    93,   Attach.       1    at    1.)     The     Warden   subsequently       denied

Defendant's RIS request on September 29, 2020. (Doc. 93, Attach.

2 at 1.) Based on the Warden's denial of his September 28 RIS

request.      Defendant         now   argues     that      he   has    exhausted         his

administrative        remedies        and,      therefore,       the    Court      should

reconsider its dismissal of Defendant's fourth motion to                           reduce


sentence. (Doc. 93 at 2.)

       In response, the Government argues that Defendant's September

28    RIS   request    cannot         satisfy    §      3582(c)(1)(A)'s      exhaustion

requirements because he filed his RIS request after his fourth

motion to reduce sentence. (Doc. 94 at 2.) The Court agrees with

the    Government     and   finds      that     reconsideration        of   the   Court's


dismissal of Defendant's fourth motion to reduce sentence is not


warranted.


       ^'The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

COVID-19." United       States        v.     Manior,    NO.   417-cr-060-5,       2020   WL

2842677, at *2 (S.D. Ga. June 1, 2020). '''The exhaustion requirement

allows the BOP to apply that process in a timely and orderly manner

without giving preferential treatment to inmates who prematurely
      Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 5 of 9



file motions with the Court." Id.; United States v. Valenta, No.

15-161, 2020 WL 1689786, at *1 {W.D. Pa. Apr. 7, 2020) {''One of

the     purposes       for        requiring       prisoners        to      exhaust     their

administrative remedies before bringing a claim in federal court

is to give the BOP an opportunity to address the issue."); see

also United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020)

(affirming     the     denial      of    defendant's         motion   for   compassionate

release    where defendant              waited only ten days after the                warden

received his RIS request to to file his motion). It is undisputed

that   Defendant did         not exhaust         his   administrative       remedies    with


respect to his medical conditions and COVID-19 before filing his

fourth    motion   to     reduce    sentence.       To    allow   Defendant to       exhaust


his administrative remedies after the Court has disposed of his

motion would undermine the purpose § 3582(c)(1)(A)'s exhaustion

requirements. See United States v. Johnson, No. CR115-038, 2020 WL

4719094,    at    *1      (S.D.    Ga.    Aug.    13,    2020)    (denying     motion   for

reconsideration        where the defendant exhausted his administrative


remedies    after      filing      his     motion      for     compassionate      release).

Accordingly, Defendant's motion is DENIED to the extent Defendant

seeks reconsideration of the Court's determination that Defendant


failed to exhaust his administrative remedies with respect to his

medical conditions and COVID-19 at the time                        he filed    his fourth


motion    to     reduce      sentence.       Although          Defendant    has   provided

evidence    that     he    has    now    exhausted       his   administrative     remedies
      Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 6 of 9



with respect to his medical conditions and COVID-19, a motion for

reconsideration does not change the deficiency in his prior motion.

See United States v. Mollica, No. 2:14-CR-329-KOB, 2020 WL 2811504,

at *2 (N.D. Ala. May 29, 2020).

II.    CONSIDERATION OF THE § 3553(A) FACTORS

       ^^[B]y treating [Defendant's] motion as a successive § 3582

motion, the [C]ourt can take into account [Defendant's] assertion

that [he] has now exhausted [his] administrative remedies . . . ."

Mollica, 2020 WL 2811504, at *2. However, even if the Court were

to treat     Defendant's motion for reconsideration as a           successive


§ 3582 motion. Defendant's motion would still be denied on the

merits because the sentencing factors set forth in 18 U.S.C. §

3553(a) weigh against Defendant's release.

       As an initial matter. Defendant alleges that, in the Court's

prior consideration of the § 3553(a) factors, the Court erred in

its factual finding that Defendant's supervised release was twice

revoked for failing to comply with the conditions. (Doc. 93 at 3;

Doc. 92 at 11.) As highlighted by Defendant, in both cases the

United States Probation Officer recommended early termination of

Defendant's supervised release. (Doc. 39 at 8-9; Doc. 88, Attach.

5 at 1.) Accordingly, the Court acknowledges that it erred in its

description of Defendant's history of supervised release.

       The   Court's   error,   however,   is   harmless   in   light   of the

§ 3553(a) factors that weigh against releasing Defendant. In the
    Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 7 of 9



Court's consideration of the § 3553(a) factors, the Court relied

on facts aside from Defendant's history of supervised release in

determining that the § 3553(a) factors weighed against releasing

Defendant. For example, the Court noted that Defendant has ten

years remaining on his sentence (Doc. 92 at 11) and releasing

Defendant ten years early would not promote respect for the law or

reflect      the     seriousness         of   his    crime.       See    United    States   v.


Lantigua, NO: 3:16-cr-125-J-32PDB, 2020 WL 5258459, at *2 (M.D.

Fla.   Sept.       3,   2020)    ('^In    view      of    all    the § 3553(a)       factors,

releasing Defendant from prison six and a half years early would

not be consistent with the statutory purposes of sentencing.");

United       States     v.     Nunez,     No.:      2:17-CR-87-FtM-38MRM,            2020   WL

5569522, at *1-2 (M.D. Fla. Sept. 17, 2020) (denying motion for

reconsideration by defendant serving 87 months for drug conspiracy

because      ^^she    has    served    less    than       half    of    her    sentence," and

^'releasing Defendant now would not adequately punish her for her

conduct or adequately reflect the seriousness of her crime" under

§ 3553(a)).

       The    Court     also    relied    on   the       fact    that   Defendant   has   been


classified      as a        career    offender      and that,          since   his late 20s,

Defendant has made his living principally as a drug dealer. (Doc.

92 at 10.)           Additionally,       Defendant         has two       prior felony drug

convictions and his current offense involved a significant amount

of cocaine and marijuana. See United States v. Brown, No. CR413-
     Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 8 of 9



007, 2020 WL 4939117, at *2 {S.D. Ga. Aug. 24, 2020) (determining

that the § 3553(a) factors did not support releasing the defendant

where defendant had an extensive criminal history, defendant's

offense     involved      approximately        23   kilograms        of     cocaine

hydrochloride, and defendant participated in a large-scale drug

conspiracy). Thus, while the Court recognizes that it misstated

Defendant's history of supervised release, the additional grounds

already considered by the Court support a finding that a reduction

in   Defendant's   sentence     is   not   warranted   under   the   factors    set


forth in § 3553(a).

      In   his   motion   for   reconsideration.       Defendant also alleges

that the Court's analysis of the § 3553(a) factors was inadequate

because the Court did ^^not consider pertinent policy statements

from the United States Attorney General concerning compassionate

release for non-violent offenders" and because the Court did not

consider   Defendant's rehabilitation. (Doc. 93 at 3.)                    While the

Court did not make specific findings as to each of Defendant's

arguments alleged in his fourth motion to reduce sentence, the

Court considered each argument that Defendant made in his motion

and the supporting evidence that Defendant provided. See United

States V. Thompson, 641 F. App'x 641, 650 (8th Cir. 2016) (^'When

considering the § 3553(a) factors, a district court is not required

to make specific findings; all that is generally required to

satisfy the appellate court is evidence that the district court

                                           8
      Case 4:12-cr-00084-WTM-CLR Document 95 Filed 12/01/20 Page 9 of 9



was   aware   of     the    relevant   factors.").    Although    Defendant   may

disagree     with    how   the Court balanced the § 3553(a) factors in

denying his motion to reduce sentence. Defendant's disagreement

does not, by itself, establish grounds for reconsideration of the

Court's decision.


       Accordingly, the Court finds no reason to disturb its prior

order. Defendant's motion for reconsideration (Doc. 93) is DENIED

to the extent that it seeks reconsideration of the Court's denial


of Defendant's fourth motion to reduce sentence. As a result, even

if Defendant had exhausted his administrative remedies, the Court

maintains     that    the    § 3553(a)    factors    weigh   against   releasing

Defendant.


                                   CONCLUSION


       For    the     foregoing        reasons,     Defendant's    motion     for

reconsideration (Doc. 93) is DENIED.

       SO ORDERED this '          day of December 2020.




                                        WILLIAM T. MOORE, JR.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
